Title: To Benjamin Franklin from Benjamin Harrison, 28 August 1784
From: Harrison, Benjamin
To: Franklin, Benjamin


				
					Dear Sir
					Virginia, Richmond Augt 28. 84
				
				This will introduce to you Mr William Short, a Gentleman of my particular acquaintance, and a member of the Council of this State; you will find him the agreeable Gentleman, a man of considerable abilities, and in every respect worthy your civilities at [and] attentions, to which I most earnestly recommend him. He goes to France to join his intimate friend Mr Jefferson, in whose place I request you to stand, if his business should have called him from Paris, before Mr Shorts arrival. I have the honor to be with sentiments of the most Perfect esteem and regard your most Obedient Hble Servant
				
					
						Benja Harrison
					
				
			